Citation Nr: 9917678	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-40 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to an increased rating for a duodenal ulcer.  The notice of 
disagreement was received in July 1992.  The statement of the 
case was sent to the veteran in January 1993.  The 
substantive appeal was received in March 1993.  

In an April 1993 rating decision, entitlement to a total 
disability rating for compensation based on individual 
unemployability was denied.  The notice of disagreement was 
received in July 1993.  A supplemental statement of the case 
which addressed both this issue and the increased rating 
issue was furnished to the veteran in June 1993.  In November 
1993, a statement was received from the veteran which is 
accepted as the substantive appeal.  

In December 1998, the Board remanded this case to the RO for 
the veteran to be scheduled for a personal hearing before a 
member of the Board at the RO.  Although the veteran was 
subsequently scheduled for such a hearing, he failed to 
report.  


REMAND

The veteran currently contends that his service-connected 
duodenal ulcer is more disabling than is represented by the 
current 20 percent rating.  He asserts that he suffers 
constant epigastric pain, nausea which is increasing in 
severity, vomiting with blood, bloody stools, and disrupted 
sleep.  The veteran asserts that he is unable to function 
without his medications.  In addition, the veteran maintains 
that he periodically suffers from episodes during which his 
symptoms are exacerbated.  He states that these episodes last 
from 5 days to 2 weeks.  In addition, the veteran maintains 
that he has suffered from weight loss.  

A review of the medical evidence of record shows that the 
veteran has been afforded several examinations during the 
course of his appeal.  The Board notes that in June 1991, the 
veteran weighed about 200 pounds.  By February 1995, he had 
lost approximately 23 pounds.  By December 1997, the 
veteran's weight had increased to 185 pounds.  

The veteran is currently rated under Diagnostic Code 7305 
under the VA's Schedule for Rating Disabilities.  According 
to that diagnostic code, a moderate disability, manifested by 
recurring episodes of severe symptoms two or three times per 
year averaging 10 ten days in duration, or with continuous 
moderate manifestations, is rated 20 percent disabling; a 40 
percent evaluation may be assigned when a duodenal ulcer is 
moderately severe, with impairment of health manifested by 
weight loss and anemia or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four times a 
year.  A 60 percent evaluation may be assigned when a 
duodenal ulcer is severe, with pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena and manifestations of anemia and weight 
loss productive of definite impairment of health.   

The Board notes that the medical evidence of record is 
insufficient to rate the veteran's duodenal ulcer.  An 
examiner has not taken into consideration the veteran's 
weight loss nor his complaints of exacerbations which last 5 
days to 2 weeks.  As such, the Board finds that the veteran 
should be afforded a VA stomach/duodenum examination in order 
to determine the current level of the veteran's service-
connected disability.  The examiner should initially review 
all of the medical evidence of record and the veteran's 
complaints as well as the rating criteria for 7305.  In terms 
of the rating criteria, the examiner should determine whether 
the veteran has weight loss and anemia, recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four times a year, whether the veteran's pain is 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and/or 
manifestations of anemia and weight loss productive of 
definite impairment of health.   

In addition, during a March 1993 personal hearing at the RO 
before a hearing officer, the veteran reported that he is 
regularly treated by Dr. Arthur Lind.  In subsequent March 
1993 correspondence, the veteran indicated that Dr. Lind did 
not want to get "involved" and he was unable to submit any 
records.  Nevertheless, despite this physician's 
reservations, the Board finds that the RO should contact Dr. 
Lind and request the veteran's full clinical records since 
the veteran has received regular treatment for his duodenal 
ulcer from this physician.  

The law requires full compliance with all orders in this 
remand.  Stegall.  Although the instructions in this remand 
should be carried out in a logical chronological sequence, no 
instruction in this remand may be given a lower order of 
priority in terms of the necessity of carrying out the 
instructions completely.  Accordingly, this matter is 
Remanded for the following action:

1.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from Dr. 
Arthur Lind.  These records should be 
associated with the claims file.  

2.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

3.  The RO should provide the veteran 
with the criteria of 38 C.F.R. 
§ 3.655(1998).

4.  The veteran should be afforded a VA 
stomach/duodenum examination to determine 
the current nature, extent, and 
manifestations of the veteran's duodenal 
ulcer disability.  All indicated x-rays 
and laboratory tests should be completed.  
The claims file, and the criteria of 
Diagnostic Code 7305 should be provided 
to the examiner by the RO.  The examiner 
should report his/her findings in 
relationship to Diagnostic Code 7805.  
The examiner should render an opinion 
whether the duodenal ulcer alone 
precludes gainful employment. 

5.  The RO should readjudicate the 
veteran's claims for entitlement to an 
increased rating for a duodenal ulcer and 
entitlement to a total rating for 
compensation based on individual 
unemployability.  If the action(s) taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

No action is required of the veteran until further notice, but 
he may furnish additional evidence and argument while the case 
is in remand status.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested development.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










